Citation Nr: 1643606	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-23 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities, claimed as a bilateral leg disorder, to include as secondary to a low back disorder and/or residuals of frostbite.

4.  Entitlement to service connection for residuals of frostbite to the bilateral feet.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, G.B., & T.K.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2014, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's low back disorder is causally or etiologically due to service.

2.  Resolving all doubt in his favor, the Veteran's bilateral knee disorder is causally or etiologically due to service.

3.  Resolving all doubt in his favor, the Veteran's neuropathy of the bilateral lower extremities is causally or etiologically due to service.

4.  Resolving all doubt in his favor, the Veteran's residuals of frostbite to the feet is causally or etiologically due to service.

5.  The Veteran requires regular aid and attendance as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  Service connection for a bilateral knee disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  Service connection for neuropathy of the bilateral lower extremities is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

4.  Service connection for residuals of frostbite to the feet is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

5.  The criteria for SMC based upon the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114 (l), 5107(b) (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for a low back disorder, a bilateral knee disorder, neuropathy of the bilateral lower extremities, and residuals of frostbite to the feet.  The Veteran asserts he fell during service, injuring his back and knees, and was exposed to cold temperatures while serving in Korea.  

Applicable Laws

Importantly, the Veteran's service records are unavailable, as they were destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.  See October 2010 Memorandum.  The Board recognizes that, in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 38 C.F.R. § 3.303.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Entitlement to Service Connection for a Low Back Disorder and a Bilateral Knee Disorder

The Veteran asserts his low back and bilateral knee disorders are the result of an injury during service.  

Initially, the Board notes that the Veteran has post-service diagnoses of spondylosis, degenerative disc changes in the low back, and bilateral total knee arthroplasty.  See April 2016 lumbar spine magnetic resonance image (MRI), March 2015 VA examination.  The Board therefore finds that the evidence demonstrates current diagnoses, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he suffered injuries during service.  As noted, unfortunately, the Veteran's service treatment records are unavailable.  Importantly, however, the Veteran testified during the Board hearing that he often slipped and fell in the snow while carrying heavy shells during service in Korea.  See October 2014 BVA Hearing Transcript, pages 22-26.  The Veteran has also asserted he was injured during service while seeking treatment for his low back pain and bilateral knee disorder.  See October 2013 private treatment note, April 2016 VA orthopedic consultation.  The Board finds that the Veteran's statements have been consistent and are consistent with the circumstances of his service.  Therefore, Shedden element (2) is met for his back and knees claims. 

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's low back disorder and bilateral knee disorder had an onset during service.  

The Veteran's treating private physician submitted a statement in January 2016, indicating that the Veteran suffers from chronic low back pain due to an injury in the Korean War.  The physician stated the Veteran fell off the tracks of a tank onto ice, causing injury to his lower back.  

The Board also acknowledges the Veteran's VA treating physician's opinion, dated April 2016.  The VA physician stated that the Veteran sustained injuries to his back and knees when he was running to a tank and fell during service.  The physician noted that the Veteran had a total knee surgery in 2009, and opined that the Veteran's current medical situation was more likely than not service related.  

Finally, the Board also notes the March 2015 VA examiner's opinion that the Veteran's low back disorder and bilateral knee disorder are not due to service.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for a low back disorder and a bilateral knee disorder.  The Veteran has current diagnoses, an asserted injury during service, and medical opinions that relate his current diagnoses to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claims for a low back disorder and a bilateral knee disorder are granted.

B.  Entitlement to Service Connection for Neuropathy of the Bilateral Lower Extremities and Residuals of Frostbite to the Feet

The Veteran asserts his neuropathy of the bilateral lower extremities and residuals of frostbite to the feet are due to his time in service.    

Initially, the Board notes that the Veteran has post-service diagnoses of neuropathy of the bilateral lower extremities and residuals of frostbite to the feet.  See January 2016 note from Dr.A.; April 2016 VA treatment note.  The Board therefore finds that the evidence demonstrates current diagnoses, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that the evidence supports the Veteran's argument that he suffered injuries during service.  As noted, unfortunately, the Veteran's service treatment records are unavailable.  Importantly, however, the Veteran reported he was exposed to cold over a 16 month period in Korea during service from 1956-1958.  He recalled not having much protective gear for any of the weather conditions and his feet would get wet frequently and would not get warm compared to other areas of the body.  See March 2015 VA examination.  Although the service treatment records are not available, the Board notes that a Certificate of Military Service indicates the Veteran served from 1956 to 1958.  The Veteran has maintained a consistent account of his injuries, and his statements are consistent with the circumstances of his service.  Therefore, resolving all doubt in his favor, Shedden element (2) is met for his neuropathy and frostbite claims.

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's neuropathy and residuals of frostbite are due to service.  

Private treatment records note that the Veteran suffers from peripheral neuropathy due to frostbite while in Korea.  See e.g. October 2012 private treatment note.  

Additionally, in January 2016, a private physician opined that the Veteran's neuropathy in the bilateral lower legs was due to an injury during the Korean War when the Veteran fell off a tank.  It was also noted that he suffered from frostbite to the extremities, with his feet suffering the most damage from the frostbite.

In April 2016, the Veteran's VA treating physician stated the Veteran has severe peripheral neuropathy that is related to his back injury and cold injury in Korea.  The physician opined that the Veteran's current medical situation is more likely than not service related.

Finally, the Board also notes the March 2015 VA examiner's opinion that while the Veteran likely had cold exposure during service, his neuropathy and foot symptoms are more likely due to diabetes mellitus, type 2, a vitamin B12 deficiency, and physiologic age-related changes.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral neuropathy of the lower extremities and residuals of frostbite of the feet.  The Veteran has current diagnoses, an asserted injury/exposure to cold during service, and medical opinions that relate his current diagnoses to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claims for neuropathy of the bilateral lower extremities and residuals of frostbite to the feet are granted.




III.  Entitlement to SMC Based on the Need for Aid and Attendance

The Veteran seeks entitlement to SMC based on the need for aid and attendance of another person.  The Veteran asserts he requires the assistance of his wife.

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determination of this need is subject to the criteria of § 3.352.  The factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed oneself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions in 38 C.F.R. § 3.352 be found to exist before a favorable ruling may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).

The Veteran's physician submitted a statement in July 2010 reporting that the Veteran's wife helps him ambulate, cooks his meals and helps him bathe.  See Dr. S. statement.

The Veteran's VA physician completed an examination for housebound status or permanent need for regular aid and attendance report, which was received in August 2010.  The physician indicated that the Veteran is unable to prepare his own meals, requires assistance in bathing and tending to other hygiene needs, and requires medication management.  Additionally, the examiner noted that the Veteran is unable to stand or sit upright and he has difficulty elevating his legs against gravity.  

In a January 2016 letter, the Veteran's treating private physician stated that the Veteran is unable to walk without assistance due to his knees, is confined to a wheelchair and is unable to do anything other than feed himself.  The physician stated that the Veteran requires care from his wife, as well as home health assistance, for all other daily activities.  See January 2016 letter.  

The evidence reveals that the Veteran requires the assistance of his wife for bathing and tending to other hygiene needs.  He also needs assistance for daily activities, such as cooking meals.  As noted in the January 2016 letter, the Veteran is unable to do anything other than feed himself.  Affording the Veteran the benefit of the doubt, the Board finds the Veteran needs aid and attendance to keep himself ordinarily clean and presentable, clothed and fed, and is, therefore, so helpless as a result of disabilities the Board has herein found to be related to service such that he is in need of the regular aid and attendance of another person.  Entitlement to SMC based on a need for aid and attendance is granted.


ORDER

Entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a bilateral knee disorder is granted.

Entitlement to service connection for neuropathy of the bilateral lower extremities is granted.

Entitlement to service connection for residuals of frostbite to the feet is granted.

Entitlement to SMC based on the need for aid and attendance is granted.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


